t c memo united_states tax_court delores chenault petitioner v commissioner of internal revenue respondent docket no 22806-09l filed date delores chenault pro_se john s hitt and mayer y silber for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy upon petitioner’s property respondent proposed the levy to collect federal 1section references are to the internal_revenue_code and continued income taxes which petitioner reported as due on her federal_income_tax return we decide first whether petitioner is liable for the taxes she reported as due on her return we hold she is we decide second whether appeals abused its discretion in sustaining the proposed levy we hold it did not background the parties’ stipulation of facts and the accompanying exhibits are incorporated by this reference and are so found when the petition was filed petitioner lived in illinois petitioner was born on date she worked as a principal stenographer for cook county illinois and the city of chicago until her retirement in date at some time in or around petitioner applied for and was approved to receive monthly payments under two separate annuity_contracts first petitioner applied to the retirement board city board_of the municipal employees’ annuity and benefit fund of chicago city for an annuity city annuity by letter dated date the city board approved a monthly annuity of dollar_figure payable to petitioner for life beginning on date the monthly payment under the city annuity increased by dollar_figure in date and in each september thereafter the letter stated that dollar_figure in federal_income_tax would be withheld each continued rule references are to the tax_court rules_of_practice and procedure month and that the city annuity would become fully taxable to petitioner on date petitioner’s investment in the city annuity was dollar_figure and her expected_return was dollar_figure second petitioner applied to the retirement board county board_of the county employees’ annuity and benefit fund of cook county county for an annuity county annuity by letter dated date the county board approved a monthly annuity of dollar_figure payable to petitioner for life beginning on date the monthly payment under the county annuity increased by dollar_figure in date and in each january thereafter the record does not establish petitioner’s investment in or expected_return on the county annuity the northern trust co trust as the city’s paying agent issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that form reported that during petitioner received gross distributions of dollar_figure consisting of a taxable_amount of dollar_figure and employee contributions or insurance premiums of dollar_figure the trust withheld dollar_figure the cook county pension fund also issued to petitioner a form 1099-r that form reported gross distributions of dollar_figure consisting of a taxable_amount of dollar_figure and 2we refer to the city annuity and the county annuity collectively as annuities employee contributions or insurance premiums of dollar_figure the county withheld dollar_figure we understand that included in the amounts reported on the forms 1099-r were payments from annuity_contracts with the city and the county earned by petitioner’s biological father father but payable to her the record does not establish how petitioner became entitled to these amounts the amounts petitioner’s father contributed if any or the expected_return petitioner did not timely file a federal_income_tax return for and respondent prepared a substitute for return on behalf of petitioner for that year see sec_6020 respondent also mailed to petitioner a letter sc cg proposed individual income_tax assessment 30-day_letter for in the 30-day_letter respondent notified petitioner that he had no record of having received petitioner’s federal_income_tax return and proposed an assessment using information returns that respondent had received from third-party payors respondent also requested that petitioner file a federal_income_tax return on or about date petitioner sent to respondent a form_1040 u s individual_income_tax_return for that return reported among other things taxable pensions and annuities received by petitioner of dollar_figure and federal income taxes owed of dollar_figure petitioner did not pay all of the resulting tax_liability and respondent assessed the liability as well as additions to tax for failure_to_file a return timely and failure_to_pay_tax on or about date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing final levy notice the final levy notice informed petitioner that respondent proposed to levy upon petitioner’s property to collect federal_income_tax for the final levy notice advised petitioner that she could request a collection_due_process cdp hearing with appeals as to the propriety of the proposed levy on date petitioner asked appeals for the referenced cdp hearing she also requested that the proposed levy be withdrawn appeals granted petitioner’s request for a cdp hearing but did not withdraw the proposed levy the cdp hearing was held with an appeals officer by telephone on date on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or and a supporting attachment notice_of_determination the notice_of_determination sustained respondent’s proposed levy stated that all procedural and statutory requirements had been met recited reasons why 3petitioner filed for bankruptcy some time before date on which date her bankruptcy was discharged petitioner’s challenges to her underlying tax_liability could not be considered and determined that the proposed collection action balanced the need for efficient collection_of_taxes with petitioner’s concern that the collection action be no more intrusive than necessary in response to the notice_of_determination petitioner petitioned the court on date a trial was held on date during which only petitioner testified i standard of review discussion the applicable standard of review in an appeal brought under sec_6330 depends on whether the underlying tax_liability is properly at issue where the validity of the underlying tax_liability is at issue we review the taxpayer’s liability de novo 119_tc_140 115_tc_35 where the underlying tax_liability is not at issue we review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 in general a taxpayer may challenge the existence or amount of an underlying tax_liability if he or she did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute that tax_liability 114_tc_604 see also sec_6330 petitioner did not receive a statutory_notice_of_deficiency for and even though she reported taxes due on her federal_income_tax return she now asserts that she incorrectly included as gross_income certain annuity payments she received because the underlying tax_liability is properly at issue we review the validity of petitioner’s underlying tax_liability de novo see 122_tc_1 ii underlying tax_liability petitioner mainly argues that annuity payments which she received in and reported as taxable on her tax_return are not taxable to her respondent argues that these payments are taxable to petitioner as originally reported on her tax_return we agree with respondent in general amounts received by a taxpayer under an annuity_contract must be included in that taxpayer’s gross_income sec_72 see also sec_61 where appropriate a taxpayer may exclude a portion of payments received under the annuity by applying an exclusion_ratio to the payments received sec_72 the exclusion_ratio is calculated by dividing the taxpayer’s investment_in_the_contract by the expected_return of the annuity_contract sec_72 see also sec_1 a i income_tax regs a taxpayer’s investment_in_the_contract depends on the amount of premium or other consideration paid for the contract sec_72 the nontaxable portion of the annuity is determined by applying the exclusion_ratio to the payment received until the taxpayer has recovered his or her investment_in_the_contract sec_72 effectively the nontaxable portion is a return_of_capital of the taxpayer’s investment_in_the_contract recovered proportionately over the life of the annuity a city annuity petitioner argues that sec_72 entitles her to exclude all payments she received under the city annuity_contract in we do not agree petitioner received two annuities from the city one related to her retirement and the second attributable to her father we consider each in turn for the portion of the city annuity which petitioner received as part of her retirement petitioner’s investment was dollar_figure and her expected_return was dollar_figure thus sec_72 authorizes petitioner to exclude percent of those payments received under the city annuity_contract which are related to her retirement as part of her retirement package from the city petitioner was to receive dollar_figure per month from date until 4the exclusion_ratio is calculated as petitioner’s investment_in_the_contract dollar_figure divided by her expected_return under the contract dollar_figure rounded to the nearest tenth of a percent see sec_1_72-4 income_tax regs date increased by dollar_figure in date and each september thereafter by the terms of the city annuity therefore petitioner was to receive total payments of dollar_figure for sec_72 entitled petitioner to recover percent or dollar_figure as a nontaxable return_of_capital the balance of those proceeds dollar_figure is fully taxable to petitioner under sec_72 and sec_61 as explained above we understand petitioner to have also received dollar_figure in annuity payments from the city which were attributable to her father petitioner does not dispute that she received these payments and has not offered any evidence which would allow us to conclude that they were not fully taxable to her see rule a swanton v commissioner tcmemo_2010_140 we conclude that the dollar_figure petitioner received in is taxable to her under sec_72 and sec_61 5as it related to her retirement the city annuity was to pay petitioner dollar_figure per month from january until date and dollar_figure from september until date total payments for of dollar_figure are calculated by adding months of payments of dollar_figure or dollar_figure and months of payments of dollar_figure or dollar_figure 6total annuity payments received of dollar_figure multiplied by the exclusion_ratio of percent 7as it related to her father we understand that the city annuity paid to petitioner an additional dollar_figure gross distribution of dollar_figure less dollar_figure payments received under the city annuity less employee contribution or insurance premium of dollar_figure form 1099-r issued to petitioner by the trust is consistent with our analysis that form reported gross distributions of dollar_figure consisting of a taxable_amount of dollar_figure and employee contributions or insurance premiums of dollar_figure the dollar_figure reported as employee contributions or insurance premiums we believe represents the nontaxable return_of_capital described above the dollar_figure reported as taxable consists of the payments petitioner received from her retirement and on account of her father petitioner’s reporting of the annuities on her federal_income_tax return is consistent with our analysis as well as the form 1099-r issued by the trust we conclude therefore that with respect to the annuity payments received from the city petitioner’s underlying tax_liability is valid b county annuity petitioner argues generally that the county annuity was not taxable to her we disagree petitioner has not demonstrated what amount of the payments she received under the county annuity if any is to be excluded from her gross_income see rule a swanton v commissioner supra nor has she provided us with sufficient information to make such a determination such as her investments in the contract or her expected_return under the contract absent such evidence we default to the general rules of sec_61 and sec_72 which require petitioner to include in gross_income the payments she received under the county annuity petitioner’s federal_income_tax return is consistent with this analysis we therefore conclude that with respect to the annuity payments received from the county petitioner’s underlying tax_liability is valid c other challenges to underlying tax_liability petitioner makes a number of other unpersuasive arguments to reduce or extinguish her tax_liability first she contends that the payors of the annuities should be held liable for her federal_income_tax liability because the federal income taxes withheld were not sufficient to satisfy her tax_liability we disagree the payor of an annuity is generally required to withhold amounts paid under an annuity_contract as if those payments were wages paid_by an employer to an employee sec_3405 but that withholding obligation does not excuse the taxpayer from his or her duty to report income and pay the resulting tax see eg 810_f2d_19 2d cir anderson v commissioner tcmemo_2007_265 it is a fundamental principle of tax law that income is taxed to the person who earns it commissioner v culbertson u s 8respondent does not challenge petitioner’s ability to exclude from gross_income the amount listed as employee contributions or insurance premiums on form 1099-r issued by the county 9a taxpayer may elect not to have federal income taxes withheld from an annuity_payment made to him or her see sec_3405 see also sec_35_3405-1t q a-d1 temporary employment_tax regs fed reg date 281_us_111 petitioner as the person who received payments under the annuities is liable for any taxes found to be due and owing therefrom second petitioner argues that respondent may not enforce collection of her federal_income_tax liability by virtue of her bankruptcy discharge we are not persuaded petitioner offered no objective evidence as to when she filed her bankruptcy petition or whether her tax_liability was discharged but it is more than petitioner’s lack of supporting evidence which leads us to conclude that her testimony is not reliable according to her testimony petitioner would have us believe that a bankruptcy discharge under chapter of the bankruptcy code discharged all of her liabilities as a matter of law we reject petitioner’s misstatement of the law a debtor who files a chapter bankruptcy petition is generally discharged from personal liability for all debts incurred before the bankruptcy petition was filed u s c sec b however that debtor is not discharged from claims for income taxes due for a tax_year for which the due_date for the return is within years of the filing of the petition in bankruptcy u s c secs a a a see also 129_tc_160 affd 586_f3d_1213 9th cir petitioner’s federal_income_tax return with extension was due by date sec_6072 sec_6081 thus for petitioner’s federal_income_tax liability to have been dischargeable as a matter of law petitioner’s bankruptcy petition must have been filed after date absent corroborating evidence we reject as improbable that petitioner’s bankruptcy petition was discharged in just days cf fed r bankr p a affording creditors days within which to file a notice of objection after the initial creditor’s meeting moreover even if the due_date for petitioner’s federal_income_tax return related to a point outside the 3-year lookback period described above her federal_income_tax liability would still not have been dischargeable because she filed her return untimely less than years before she entered into bankruptcy see u s c sec a b ii severo v commissioner supra pincite petitioner has not proven that her income_tax_liability was discharged in bankruptcy third petitioner argues that she is entitled to an additional deduction by virtue of her age petitioner refers to the additional standard_deduction amount available to taxpayers who reach the age of before the close of the taxable_year see sec_63 that additional_amount however is available only to taxpayers who do not elect to itemize their deductions for the taxable_year see sec_63 because petitioner elected to itemize her deductions in she is not entitled to an additional deduction on account of her age see id in summary we find petitioner liable for the taxes she reported as due on her federal_income_tax return iii determination to proceed with levy where as here we have found the liability underlying a proposed levy to be valid we review appeals’ determination to proceed with the levy for abuse_of_discretion sego v commissioner t c pincite in order to prevail a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in law or fact rule a 112_tc_19 we hold that appeals did not abuse its discretion where a taxpayer neglects or refuses to pay any_tax for which he or she is liable within days after notice_and_demand for payment the commissioner is authorized to collect such tax by levy upon the taxpayer’s property sec_6331 the commissioner may not proceed with collection by levy until the taxpayer has been given written notice and an opportunity for a cdp hearing by appeals sec_6330 and b see also davis v commissioner t c pincite at the cdp hearing appeals must take into consideration a the verification that the requirements of applicable law and administrative procedure have been met b any relevant issue relating to the unpaid tax or the proposed levy and c whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection be no more intrusive than necessary sec_6330 following the cdp hearing appeals must generally issue a notice_of_determination which sets forth its findings and decisions see sec_6330 see also sec_301_6330-1 q a-e8 proced admin regs as documented in the notice_of_determination appeals complied with its obligations to petitioner under sec_6330 first appeals verified that respondent met the requirements of applicable law and administrative procedure in assessing and demanding payment from petitioner for the tax she reported as due on her return second appeals invited petitioner to file an amended_return if she did not agree with the underlying tax_liability but petitioner declined to do so nor did petitioner request collection alternatives see cessna v commissioner tcmemo_2009_301 third appeals properly balanced the need for efficient collection_of_taxes through the proposed levy against the concern that any collection action be no more intrusive than necessary petitioner has not demonstrated any impropriety in appeals’ decision to sustain the proposed levy upon her property we therefore sustain respondent’s determination to proceed with the proposed levy as a permissible exercise of discretion we have considered all arguments raised by the parties and have found those arguments not discussed herein to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
